EXHIBIT 32.1 Certification of Chief Executive Officer andPrincipal Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 regarding Quarterly Report on Form 10-Q for the quarter ended June 30, 2014 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), the undersigned officer of Acacia Diversified Holdings, Inc., a Texas corporation (the “Company”), does hereby certify that: 1.The Company's Quarterly Report on Form 10-Q for the fiscal period ended June 30, 2014, (the Form 10-Q) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2.Information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:MAY 20, 2015 By: /s/ Steven L. Sample Steven L. Sample Chief Executive Officer and Principal Financial Officer
